DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Please remove “.” at the end of line 8 and replace with “;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 6-7, 9-10, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over STONISCH (US 2011/0033815 A1), in view of LIECHTUNG (US 7,357,637 B2), and further in view of KUO et al. (US 2011/0159451 A1).
Regarding Claim 1, Stonisch discloses a method for producing a dental overlay device (provisional template (10)) intended to be worn removably ([0061]: “The provisional template may be used as a temporary”), comprising:
forming a file of digital data representing the dental overlay device (10) ([0059]: “Digital imagery of the dental demonstration template is taken”… “This imagery is sent to the lab for manufacturing of a provisional restoration such as a provisional template”), adapted to be placed in a mouth and worn temporarily over at least part of an existing dentition,
fabricating the dental overlay device (10) directly from the file of digital data produced ([0059]: “Digital imagery of the dental demonstration template is taken”… “This imagery is sent to the lab for manufacturing of a provisional restoration such as a provisional template”),
obtaining initial digital data representing at least part of the dentition having an initial aesthetic appearance ([0020]: 3D digital data obtained e.g. from intra-oral scan);
forming at least partial virtual representation of the said dentition in its initial aesthetic appearance, on the basis of the initial data ([0061], (40): “The three 
wherein the fabricating dental overlay device (10) comprises forming at least one housing ([0047]-[0048]) that at least partially conforms to a shape of an existing tooth so that can be removably attached onto the existing tooth, 
wherein the fabricating the dental overlay device (10) comprises forming the dental overlay device adapted to be removably attached to the dental arch without having a function of correcting malpositioning of the teeth ([0068]).
Stonisch fails to teach the overlay adapted to be clipped to teeth of the dental arch; fabricating the dental overlay device includes forming the dental overlay device with a thickness that compensates for deficiencies of vestibular faces of the existing teeth by an anterior face having a thickness that is varied; and modifying the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance
However, Liechtung teaches the overlay adapted to be clipped to teeth of the dental arch (Fig. 5, Col 5 lines 26-56: retentive points (106, 108) adapted to clip onto teeth) for the purpose of forming a removable dental appliance which “allows the patients to wear the appliance without having the need to use any adhesive or cement or the preparation of a patient's existing teeth” (Col 5 lines 26-28); and wherein the fabricating the dental overlay device includes forming the dental overlay device with a thickness that compensates for deficiencies of vestibular faces of the existing teeth by an anterior face having a thickness that is varied (Col 4 lines 14-35) for the purpose of “The thickness of some teeth is made thicker facially to have teeth in alignment from an 

Therefore it would have been obvious to modify the removable dental overlay of Stonisch, by adapting retentive points to be clipped to teeth, forming a removable dental appliance which “allows the patients to wear the appliance without having the need to use any adhesive or cement or the preparation of a patient's existing teeth” (Col 5 lines 26-28); and by forming the device with variable thickness of anterior surfaces for aesthetic purposes (Col 4 lines 14-35) as taught by Liechtung.
Stonisch/Liechtung fail to teach modifying the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance.
However, Kuo teaches modifying the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance ([0079]) for the purpose to enable one or more restorative parameters to be controlled during a prosthodontic procedure. Upon identifying one or more parameters of interest, a dental professional can iterate processes of virtual prosthodontia to observe whether each iteration produces a desired outcome for the parameter(s) of interest. The dental professional may perform the iterations together with the patient. The parameters of interest may include volume of tooth structure removed, final aesthetics and/or alignment of lingual tooth surfaces or other parameters ([0041]).
Therefore it would have been obvious to modify Stonisch/Liechtung, by including the step of modifying the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance, as taught by Kuo, for the purpose to enable one or 
Regarding Claim 3, Kuo teaches modifying comprises modifying a tooth shape, size, and dimension of the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance ([0079]), for the purpose to enable one or more restorative parameters to be controlled during a prosthodontic procedure. Upon identifying one or more parameters of interest, a dental professional can iterate processes of virtual prosthodontia to observe whether each iteration produces a desired outcome for the parameter(s) of interest. The dental professional may perform the iterations together with the patient. The parameters of interest may include volume of tooth structure removed, final aesthetics and/or alignment of lingual tooth surfaces or other parameters ([0041]). 
Therefore it would have been obvious to modify Stonisch/Liechtung, by including the step of modifying the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance, as taught by Kuo, for the purpose to enable one or more restorative parameters to be controlled during a prosthodontic procedure. Upon identifying one or more parameters of interest, a dental professional can iterate processes of virtual prosthodontia to observe whether each iteration produces a desired 

Regarding Claim 4, Kuo teaches the modifying is adapted to make aesthetic modifications corresponding to modifications that can be made later by applying veneers to the teeth; the virtual aesthetic appearance of the teeth obtains a modified aesthetic appearance ([0079]) for the purpose to enable one or more restorative parameters to be controlled during a prosthodontic procedure. Upon identifying one or more parameters of interest, a dental professional can iterate processes of virtual prosthodontia to observe whether each iteration produces a desired outcome for the parameter(s) of interest. The dental professional may perform the iterations together with the patient. The parameters of interest may include volume of tooth structure removed, final aesthetics and/or alignment of lingual tooth surfaces or other parameters ([0041]).
Therefore it would have been obvious to modify Stonisch/Liechtung, by including the step of modifying the virtual aesthetic appearance of the teeth in order to obtain a modified aesthetic appearance, as taught by Kuo, for the purpose to enable one or more restorative parameters to be controlled during a prosthodontic procedure. Upon identifying one or more parameters of interest, a dental professional can iterate processes of virtual prosthodontia to observe whether each iteration produces a desired outcome for the parameter(s) of interest. The dental professional may perform the 
Regarding Claim 6, Stonisch discloses determining an occlusion of the existing dentition of an individual ([0020]) and determining a geometric limit so that the dental overlay device has a minimal impact on the occlusion ([0020], [0023]: minimal impact is demonstrated through the analysis of the appropriate occlusal plane: “The three dimensional digital imagery of the prepared teeth is correlated with the digital imagery of the demonstration dental template for use in analyzing the teeth and how they will function as well as in manufacturing the permanent restoration by allowing the information of horizontal and vertical planes and incisal reveal gathered through the use of the template to be transferred through digitization and used in fabrication of the final restoration for more predictable results”).
Regarding Claim 7, Stonisch discloses fabricating the mockup or the dental overlay device comprises forming part of a gum, at least part of which forms a surface intended to cover an existing gum ([0051] lines 5-16).
Regarding Claim 9, Stonisch discloses fabricating the dental overlay device comprises forming walls comprising a front part connected to a rear part, wherein only the front part is complete (Figs. 1-2 and 15, (10)).
Regarding Claim 10, Stonisch discloses fabricating using biocompatible material ([0049]).
.
Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because applicant’s amendments have changed the scope of what is claimed, necessitating a new grounds of rejection which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN R SPARKS/           Examiner, Art Unit 3772   

/Cris L. Rodriguez/           Supervisory Patent Examiner, Art Unit 3772